Citation Nr: 0209323	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right arm, with retained foreign 
body, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active service from March 1967 to April 1969.

This appeal originally arose from a January 1995 rating 
decision of the Department of Veterans Affairs (VA) Detroit, 
Michigan, Regional Office (RO) denying the veteran's claim 
for an increased evaluation for the residuals of a shell 
fragment wound to the right arm, with retained foreign body.

On May 7, 1997, the Board of Veterans' Appeals (Board) issued 
a decision finding that an evaluation greater than 10 percent 
for the residuals of a shell fragment wound to the right arm, 
with retained foreign body, was not warranted.  The veteran 
appealed the Board's 1997 decision to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).  By order dated June 3, 1998, the 
Court vacated the Board's decision and remanded the matter 
for the Board to further develop the record and reexamine the 
evidence.  

When this matter was last before the Board in August 1999, it 
was remanded to the RO for further development and 
adjudication.  Following completion of the requested 
development, in January 2002, the RO issued a rating decision 
that granted separate service connection for superficial 
posterior cutaneous neuropathy of the right arm as secondary 
to the service-connected shell fragment wound residuals, and 
assigned to it a 10 percent disability evaluation.  The 
denial of an evaluation in excess of 10 percent for the shell 
fragment wound of the right arm was continued.  The case was 
returned to the Board in May 2002 and is now ready for 
further appellate review.  



FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's service connected residuals of a shell 
fragment wound to the right (dominant) arm, with retained 
foreign body, is manifested by subjective complaints of pain, 
numbness, and tingling, with objective findings of a well-
healed, non-tender scar, retention of a small fragment, 
without adhesions, tissue loss, loss of muscle function, loss 
of range of motion, tendon, artery or nerve damage, or 
limitation of activity; the disability results in no more 
than moderate muscle impairment.

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
shell fragment wound to the right arm so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for the 
residuals of a shell fragment wound to the right arm, with 
retained foreign body, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.14, 4.56, 4.73, Diagnostic Code 5305 (2001) 
and § 4.56 (1997).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 Considerations

During the pendency of this appeal, there was enacted the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  It is incumbent upon the Board 
to determine whether the provision of that act have been 
fulfilled and whether the appellant is prejudiced by the 
Board's consideration of this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
issue is for increased benefits and is based upon a claim 
filed by the veteran in July 1994.  There is no specific 
application for an increased evaluation, but the veteran 
clearly identified in his claim the benefit being sought and 
the basis for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been advised by the RO of the type of evidence lacking to 
demonstrate entitlement to an evaluation in excess of 10 
percent for his service-connected residuals of a shell 
fragment wound to the right arm in the notice of the January 
1995 rating decision that denied the claim; the March 1995 
statement of the case; the January 1996 supplemental 
statement of the case; the October 1998 Board remand; the 
March 1999 supplemental statement of the case; the April 1999 
Board remand and the January 2002 supplemental statement of 
the case.  Further, notwithstanding the fact that the Board's 
May 1997 decision was remanded by the Court, it contained a 
detailed explanation of the evidentiary requirements for a 
successful claim for the benefits sought.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The veteran and his representative have been 
diligent in identifying pertinent treatment records, and the 
RO has diligently sought those records when identified.  It 
does not appear that there are any additional pertinent 
treatment records or other evidence to be requested or 
obtained.

Additionally, the veteran was afforded pertinent VA 
examinations in January 1995, September 1995, February 1999 
and April 2001.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  Neither the veteran 
nor his representative have contended implicitly or otherwise 
that the veteran's right arm disorder has increased in 
disability since the most recent examination.  Consequently, 
the Board finds that an additional examination is not 
required in this case.  See VAOPGCPREC 11-95; 38 C.F.R. 
§ 3.327(a) (2001) (reexaminations will be required where 
evidence indicates that there has been a material change in 
disability).  In summation, there is more than sufficient 
evidence of record to decide this claim properly and fairly.

Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claim and has been provided 
ample opportunity to present evidence meeting those 
requirements.  He has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background

The veteran's service medical records show that he sustained 
a shell fragment wound to the right upper arm in September 
1967.  X-rays of the humerus noted "fragment - humerus -
superficial."  Treatment included debridement of the wound 
on September 17, 1967.  The final sutures were removed on 
September 30, 1967.  The veteran was returned to duty on 
November 14, 1967.  The report of separation examination in 
March 1969 indicated that the veteran was right-handed.  

On VA examination in January 1982, the veteran reported in 
pertinent part complaints of pain and numbness in the right 
upper arm.  Examination found a 1 1/4 inch by 1/4 inch scar on 
the right arm over the biceps.  He had normal range of motion 
in all extremities without loss of strength.  X-rays showed a 
small retained metallic foreign body in the soft tissues of 
the right upper arm, but otherwise unremarkable findings in 
the arm.  A special VA neurological examination in March 1982 
found nerves were intact, all muscle groups exhibited normal 
strength, and tone and coordination were intact.  Sensory 
examination was intact.  Nerve conduction studies and 
electromyogram of the right upper arm were normal.  Diagnosis 
was no neurologic disease or disability. 

A rating decision in April 1982 granted service connection 
for the residuals of a shell fragment wound to the right arm 
with small retained foreign body and assigned a 10 percent 
disability rating.  

The current claim for an increased evaluation for residuals 
of the right arm shell fragment wound was initiated in 1994.  

VA outpatient treatment records from 1994 show the veteran 
has received treatment for periodic pain and numbness in his 
right arm.  The records also show that in August 1994 he 
underwent surgery on his right shoulder for removal of 
lipoma.  In April 1995, he had a physical therapy evaluation 
where it was noted he had complaints that any right arm 
movement causing sharp pain in the back and burning across 
the top of his shoulders and behind the neck.  Grip strength 
was reported as 130 pounds on the left and 34 pounds on the 
right.  In 1995, it was noted that if the veteran used his 
right arm too much, then the biceps hurt.

A special VA joint examination in January 1995 noted the 
veteran's history of sustaining a shrapnel wound to the right 
upper arm and reported approximately a one inch scar at the 
site of the entrance wound at the upper third of the biceps 
muscle and a small exit scar in the distal arm.  Both scars 
were said to be well-healed.  The veteran complained of his 
arm getting sore from time to time, particularly when lifting 
heavy objects.  There did not appear to be any joint 
involvement.  Range of motion of the shoulder and elbow were 
reported as within the normal range.  X-ray examination noted 
probable metal foreign body in the soft tissues of the right 
arm.  Diagnosis included shrapnel wound of the arm with 
episodic muscular pain related to effort, and no apparent 
limitation or involvement of either shoulder or elbow joint 
was noted.

The veteran testified at a hearing at the RO in August 1995 
in pertinent part that his right arm disability caused pain 
and numbness and he had increased pain with lifting.  He wore 
a TENS unit.  He said he had difficulty holding onto things 
and he lost his grip.  He received physical therapy to 
strengthen the muscle.  He also reported limitation of motion 
in raising his right arm.  He submitted a statement showing 
the amount of time he worked in 1995.  He reported a total of 
786.75 hours worked for the year and that the hours lost from 
work were due to his migraine headaches and right arm 
disability.

VA examination in September 1995 showed that nerve conduction 
studies and electromyogram of the right arm were normal, with 
no evidence of cervical radiculopathy.

Upon VA examination in February 1999, it was noted that the 
veteran had sustained a shell fragment wound in Vietnam from 
a booby trap, with a small shrapnel lodging in the anterior 
aspect of the right arm, just above the mid level of the arm.  
The initial small penetrating wound was enlarged and some 
foreign body was removed.  The veteran complained of a 
defused type of pain from time to time.  Examination revealed 
the right arm measured 13 1/2 inches, while the left arm 
measured 13 inches; the wrists measured 12 inches 
bilaterally, indicating to the examiner that there was no 
muscle wasting or muscle damage.  Nerves, arteries, veins and 
the bones in the right arm were described as otherwise 
normal.  The examiner noted the only scar to be about 1 1/4 
inches, just above the midpoint of the forearm.  Adhesions 
were negative.  There was no tendon damage.  Muscle 
herniation was negative.  Loss of muscle function was 
negative.  Range of motion including any limitation caused by 
pain was within normal limits.  X-rays of the humerus showed 
small metallic body in soft tissue.  In terms of diagnosis, 
the examiner noted the injury in the right biceps was a 
superficial injury, and that the small fragment entered 
anteriorly and lodged in the biceps muscle, the major portion 
of which was removed, leaving a small fragment still in 
place.  The examiner explained that given the trajectory, the 
description, and the muscle mass, it was unlikely that it was 
anything but a superficial muscle injury without tendon, 
artery or nerve damage.  The examiner noted that the 
disability or pain that the veteran suffered was secondary to 
tenosynovitis of the third and fourth fingers of both hands 
that was likely to be secondary to the veteran's work with 
machine tools and vibratory machinery.  

In April 2001, the veteran underwent VA orthopedic 
examination and VA muscles examination of the right arm.  In 
the orthopedic examination report, he was noted to have 
complained of pain in the right arm with frequent tremor and 
tingling.  Examination of the right upper limb revealed that 
there was normal alignment without any deformity.  There was 
no atrophy of the muscles as compared to the left arm.  There 
were scars on the upper arm.  One was 1 1/4 inches by 1/8th 
inch in size and skin deep near the proximal part of the 
upper arm anteriorly over the biceps muscles.  It was not 
tender and there were no adhesions.  It was pale looking.  
According to the veteran's statement this was the wound of 
entry.  There was another scar, 3/4 inches in length near the 
distal part of the upper arm, not tender and pale looking.  
This scar was only skin deep without any tissue loss or 
adhesions.  X-rays of the upper arm revealed a small metallic 
foreign body in the soft tissue near the proximal part of the 
posteromedial aspect of the upper arm.  There was no other 
evidence of any metallic particles.  The diagnosis was 
history of gunshot wound to the right arm; residual scar 
formation; and no evidence of muscle atrophy.  The elbow and 
shoulder motions were full, and power was satisfactory.  
Power against resistance was also good.  

The orthopedic examiner opined that the wound of entry was 
most likely the proximal one, but the wound at the distal 
part was somewhat inconsistent with the wound of exit because 
of the fact that the metallic foreign particle was still 
retained in the proximal part of the arm and had not 
traveled.  The examiner opined further that there was no 
limitation of activity due to the alleged service-connected 
condition on his ordinary activities and also from the point 
of view of the veteran working or seeking work.  

The report of the April 2001 VA muscles examination of the 
right arm noted that the shrapnel had penetrated the anterior 
aspect of the biceps, but did not have an exit pathway.  [The 
history provided in this report described the injury as 
having occurred to the left arm, but within the context of 
the whole report, this was clearly a typographical error.]  
The veteran complained of occasional paresthesia, of pins and 
needle sensations effecting the right thumb and fourth and 
fifth digit of the right hand.  Examination of the right arm 
revealed a whitish scar on the right upper biceps muscle 
area, non tender to pressure.  There was no limitation of 
range of motion of the right elbow.  Examination of the 
strength of the biceps was normal on the right side, as well 
as on the left side.  Triceps muscle strength was also 
normal.  Sensory examination, however, showed a small area of 
decreased sensation at the lateral aspect of the arm, about 
the size of two by three inches in diameter, noted just above 
the right elbow joint.  The diagnoses were shrapnel wound 
injury with presence of metallic fragment noted embedded in 
the right biceps muscle, and superficial posterior cutaneous 
neuropathy, right arm.  It was the examiner's impression that 
the veteran had superficial cutaneous neuropathy as the 
result of a shell fragment wound to the right upper 
extremity.  The examiner explained that this was based on 
present clinical examination.  It was noted that previous 
nerve conduction studies could not determine this type of 
superficial neuropathy.  

As noted above, in January 2002, the RO issued a rating 
decision that granted separate service connection for 
superficial posterior cutaneous neuropathy of the right arm 
as secondary to the service-connected shell fragment wound 
residuals, and assigned to it a 10 percent disability 
evaluation under Diagnostic Code 8799-8715 for neuralgia of 
the median nerve.  The denial of an evaluation in excess of 
10 percent for the shell fragment wound of the right arm was 
continued.  

Analysis

The veteran and his representative contend that the veteran 
is entitled to an increased rating for residuals of a shell 
fragment wound to the right arm.  The veteran asserts that 
his residuals of a shell fragment wound to the right arm 
results in pain and numbness and that he has a loss of grip 
strength resulting from the condition.  

Given that service connection has been granted for 
superficial posterior cutaneous neuropathy of the right arm, 
and given that the evaluation assigned for that separate 
disorder is not before the Board on appeal, the neurological 
pathology associated with that disorder cannot form the basis 
for an increased evaluation.  

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Functional loss involving musculoskeletal disabilities, such 
as the veteran's residuals of a shell fragment wound to the 
right arm herein, contemplates the inability of the body to 
perform normal working movements with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).

The veteran was evaluated under § 4.73, Diagnostic Code 5305 
(2001).  Diagnostic Code 5305 rates group V muscle injuries, 
flexor muscles of the elbow, including the biceps.  
Consideration is given to whether the arm involved is 
dominant versus non-dominant.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (2001).

The veteran is right hand dominant.  Under Diagnostic Code 
5305, a 0 percent (noncompensable) disability rating is 
assigned for a slight muscle disability in the dominant arm.  
A 10 percent rating is warranted when the disability is 
moderate in the dominant arm.  A 30 percent rating is 
assigned for a moderately severe disability in the dominant 
arm.

The factors to be considered in evaluating muscle group 
disabilities arising from residuals of healed wounds are 
found under 38 C.F.R. §§ 4.55 and 4.56 (2001).  A muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2001).  Disabilities arising from muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe.  38 C.F.R. § 4.56(d).

Effective July 3, 1997, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 (1997).  
The regulatory changes concerning muscle injuries include the 
deletion of 38 C.F.R. §§ 4.47 through 4.54 and 38 C.F.R. § 
4.72.  The definitions of what constitutes a moderate, 
moderately severe or severe wound were modified as a 
consequence.

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
will therefore evaluate the merits of the veteran's claim 
under both the new and old rating criteria.  The Board finds 
that the changes made to the criteria are essentially non- 
substantive, and that neither version is more favorable to 
the veteran.  For the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the old and current versions will be detailed below.

Prior to July 3, 1997, 38 C.F.R. § 4.56(d)(1) defined slight 
(insignificant) disability of muscles as involving a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  38 C.F.R. § 4.56(d)(1) (1997).  The history 
of such wounds would include a record of a wound of slight 
severity or relatively brief treatment, followed by a return 
to duty.  Slight wounds would be associated with signs of 
healing and with good functional results, with no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Such slight wounds were characterized by minimum 
scar, slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus.  Slight wounds would leave no 
significant impairment of function, or any retained metallic 
fragments.

The current criteria for slight muscle disabilities provide 
that slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
38 C.F.R. § 4.56(d)(1) (2001).  The medical record would show 
a superficial wound with brief treatment, healing, and good 
functional results.  Clinical examination would disclose the 
absence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue would be present.

Moderate muscle disabilities, prior to July 3, 1997, were 
evidenced by through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2) (1997).  Clinical 
examination would disclose entrance and (if present) exit 
scars that are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue.  There must be signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite loss of power or fatigue in comparative tests.

The current criteria for moderate muscle disabilities, in 
effect from July 3, 1997, provide that moderate muscle 
disability is found where there has been a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2) 
(2001).  The medical evidence should exhibit a lowered 
threshold of fatigue.  Loss of power, weakness, fatigue-pain, 
impairment of coordination and uncertainty of movement may 
also be noted.  There must be indications of some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.

The old criteria for moderately severe muscle disabilities 
held that such disability is found where there has been 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  38 C.F.R. § 4.56(d)(3) 
(1997).  There must be prolonged treatment for the wound.  
Clinical examination would disclose entrance and (if present) 
exit scars that are relatively large and so situated as to 
indicate track of missile through important muscle groups.  
There must be indications on palpation of moderate loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance of the muscle groups involved compared with the 
sound side must demonstrate positive evidence of impairment.

The current criteria, in effect from July 3, 1997, provides 
that moderately severe muscle disabilities are characterized 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. 38 C.F.R. § 4.56(d)(3) (2001).  
Treatment for the condition must be prolonged.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.

In order to qualify for an increase in his evaluation to 30 
percent, the veteran must have a disability that more nearly 
approximates the criteria required for moderately severe 
disability of muscles versus a moderate disability.  38 
C.F.R. §§ 4.7, 4.56(c) (2001).

A review of the medical evidence in this case demonstrates 
that the veteran's service connected residuals of a shell 
fragment wound to the right (dominant) arm, with retained 
foreign body, is manifested by subjective complaints of pain, 
numbness, and tingling.  Objective findings, however, 
document a well-healed, non-tender scar and the retention of 
a small fragment in the right biceps.  There are no 
adhesions, tissue loss, loss of muscle function, loss of 
range of motion, tendon, artery or nerve damage, or 
limitation of activity resulting from the shell fragment 
wound.  It is noted that the most recent VA examination 
showed no atrophy of the muscles of the right arm, motion of 
the elbow and shoulder were full and power was satisfactory.  
In addition, muscle strength was noted to be satisfactory.  

It is noted that the initial wound itself was described in 
1967 as superficial.  There has been documented an entrance 
wound but no exit wound.  Consequently it could not be 
described as a "through and through or deep penetrating 
wound."  Although the wound was treated with debridement, 
neither prolonged infection, sloughing of soft parts, and/or 
intermuscular cicatrization were shown.  Prolonged treatment 
was not required.  Moreover, there was no documented loss of 
strength or endurance.  

In summary, the Board finds that the veteran's right arm 
disability has not been shown to be more than moderately 
disabling.  38 C.F.R. § 4.56(d)(3).  Therefore, the Board 
concludes that a disability evaluation in excess of 10 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.7, 4.73, Part 4, Code 5305.  The next 
question that arises is whether the veteran's scars warrant a 
separate evaluation.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The recent VA examination report shows that the veteran's 
scars were reported to be well healed and not tender, with no 
adhesions.  The foregoing findings stand uncontradicted in 
the record.  Therefore, because the record does not contain 
evidence that the scars were either superficial, poorly 
nourished, and had repeated ulceration or was superficial, 
tender and painful, the veteran does not meet the criteria 
under either Diagnostic Code 7803, or 7804 to be granted a 
separate compensable disability rating.  38 C.F.R. § 4.118 
(2001).

In reaching this decision, the Board also has considered 
other provisions which might provide for a higher evaluation 
with respect to the issue on appeal, including 38 C.F.R. § 
4.40, 4.45, as they relate to pain and any resulting 
functional impairment due to pain (including during flare-
ups, as discussed in DeLuca v. Brown, supra).  In this 
regard, it must be acknowledged that the veteran's statements 
obviously provide evidence of pain, numbness and loss of grip 
strength.  This pathology is contemplated in the 10 percent 
evaluation confirmed herein.  It is noted that the April 2001 
VA orthopedic examiner reported that there was no limitation 
of activity due to the service-connected condition on his 
ordinary activities and also from the point of view of 
working or seeking work.  As has been pointed out, a separate 
evaluation for service-connected superficial posterior 
cutaneous neuropathy of the right arm, has been assigned.  
The Board finds that the preponderance of the evidence 
supports the finding that a 10 percent disability rating 
contemplates any functional loss, pain and weakness resulting 
from the residuals of the shell fragment wound of the right 
arm.  Accordingly, the provisions of sections 4.40 and 4.45 
do not call for the assignment of a rating in excess of 10 
percent.  


Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2001).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's residuals of 
the shell fragment wound of the right arm, but the medical 
evidence reflects that the required manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture for the disorder at issue.  
The veteran has sought limited treatment for the disorder, 
but has not been hospitalized, nor is it shown that it 
otherwise so markedly interferes with his employment as to 
render impractical the application of regular schedular 
standards.  As previously noted, a VA examiner has stated 
that the service-connected disability does not limit the 
veteran as to working or seeking work.  In addition the 
record contains no findings of repeated hospitalizations due 
to the right arm disability.  For the reasons noted above, 
the Board concludes that the impairment resulting from this 
service-connected disability is adequately compensated by the 
schedular ratings.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound to the right arm, with retained foreign 
body, is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

